Fourth Court of Appeals
                                           San Antonio, Texas
                                      MEMORANDUM OPINION

                                               No. 04-20-00200-CV

                        IN THE INTEREST OF C.R., V.R., Jr. & J.R., Children

                       From the 57th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2018-PA-00860
                            Honorable Rosie S. Gonzalez, Judge Presiding 1

Opinion by:       Beth Watkins, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: September 23, 2020

AFFIRMED

           Appellant M.T. appeals the trial court’s order terminating her parental rights to her

children, C.R., V.R., Jr., and J.R. 2 In two issues, M.T. argues the evidence is legally and factually

insufficient to support the trial court’s findings under Texas Family Code section 161.001(b)(1)(O)

and that termination is in the children’s best interests. We affirm the trial court’s order.

                                                   BACKGROUND

           In April of 2018, the Texas Department of Family and Protective Services (“the

Department”) removed M.T.’s five children from her care due to concerns about physical neglect



1
  The Honorable Antonia Arteaga is the presiding judge of the 57th Judicial District Court. The Honorable Rosie
Speedlin Gonzalez, sitting by assignment, presided over the hearing and signed the order at issue in this appeal. See
TEX. GOV’T CODE ANN. § 74.094(a).
2
  To protect the privacy of the minor children, we use initials to refer to the children and their biological mother. TEX.
R. APP. P. 9.8(b)(2); TEX. FAM. CODE ANN. § 109.002(d).
                                                                                               04-20-00200-CV


and neglectful supervision of the children by M.T. and her then-partner, V.R., who is the father of

the three children involved in this appeal. 3 At the time of trial, these children were six, four, and

two years old.

          On April 24, 2018, the Department filed a petition to terminate M.T.’s and V.R.’s parental

rights, obtained temporary managing conservatorship over the children, and placed them in foster

care. The Department also created a service plan requiring M.T. to, inter alia, complete parenting

and anger management classes, engage in counseling, pass random drug screenings, and attend

visits with her children as a condition of reunification. As a result of ongoing concerns, the

Department pursued termination of M.T.’s and V.R.’s parental rights.

          Twenty-three months after the children’s removal, the trial court held a one-day bench trial

at which M.T. and V.R. appeared. The trial court heard testimony from seven witnesses: (1) V.R.;

(2) M.T.; (3) the children’s counselor, Marie Mason; (4) V.R., Jr.’s and C.R.’s school counselor,

Heidi Staples; (5) the children’s foster mother; (6) Department Caseworker, Priscila Sandoval; and

(7) Judith Pfeifer, a family therapist who conducted joint therapy sessions with M.T. and the

children. At the conclusion of trial, the court signed an order terminating M.T.’s parental rights

pursuant to section 161.001(b)(1)(O) and terminating V.R.’s parental rights pursuant to section

161.001(b)(1)(E), (N), and (O). The trial court also found that termination of M.T.’s and V.R.’s

parental rights was in the best interests of the children. M.T. appealed. V.R. is not a party to this

appeal.

                                                  ANALYSIS

          M.T. challenges not only the legal and factual sufficiency of the evidence supporting the

trial court’s finding under section 161.001(b)(1)(O), but also the legal and factual sufficiency of


3
  The proceedings involving M.T.’s two older children were resolved in an interlocutory order and severed into a
different cause. M.T.’s parental rights to those children are at not at issue in this appeal.


                                                     -2-
                                                                                      04-20-00200-CV


the evidence on which the trial court relied to conclude that termination was in the best interests

of the children.

                                        Standard of Review

       The involuntary termination of a natural parent’s rights implicates fundamental

constitutional rights and “divests the parent and child of all legal rights, privileges, duties, and

powers normally existing between them, except for the child’s right to inherit from the parent.” In

re S.J.R.-Z., 537 S.W.3d 677, 683 (Tex. App.—San Antonio 2017, pet. denied) (internal quotation

marks omitted). “As a result, appellate courts must strictly scrutinize involuntary termination

proceedings in favor of the parent.” Id. The Department had the burden to prove, by clear and

convincing evidence, both that a statutory ground existed to terminate M.T.’s parental rights and

that termination was in the best interests of the children. TEX. FAM. CODE ANN. § 161.206; In re

A.V., 113 S.W.3d 355, 362 (Tex. 2003). “‘Clear and convincing evidence’ means the measure or

degree of proof that will produce in the mind of the trier of fact a firm belief or conviction as to

the truth of the allegations sought to be established.” TEX. FAM. CODE ANN. § 101.007; In re S.J.R.-

Z., 537 S.W.3d at 683.

       When reviewing the legal and factual sufficiency of evidence supporting a trial court’s

order of termination, we apply well-established standards of review. See TEX. FAM. CODE

§§ 101.007, 161.206(a); In re J.F.C., 96 S.W.3d 256, 263 (Tex. 2002). To determine whether the

Department presented clear and convincing evidence, a legal sufficiency review requires us to

“look at all the evidence in the light most favorable to the finding to determine whether a

reasonable trier of fact could have formed a firm belief or conviction that its finding was true.” In

re J.F.C., 96 S.W.3d at 266. We “assume that the factfinder resolved disputed facts in favor of its

finding if a reasonable factfinder could do so.” In re R.S.-T., 522 S.W.3d 92, 98 (Tex. App.—San

Antonio 2017, no pet.). “A corollary to this requirement is that a court should disregard all


                                                -3-
                                                                                       04-20-00200-CV


evidence that a reasonable factfinder could have disbelieved or found to have been incredible.” In

re J.F.C., 96 S.W.3d at 266. Nevertheless, “we may not simply disregard undisputed facts that do

not support the finding; to do so would not comport with the heightened burden of proof by clear

and convincing evidence.” In re S.L.M., 513 S.W.3d 746, 748 (Tex. App.—San Antonio 2017, no

pet.). If a reasonable factfinder could “form a firm belief or conviction” that the matter that must

be proven is true, then the evidence is legally sufficient. Id. at 747.

       In contrast, in conducting a factual sufficiency review, we must review and weigh all of

the evidence, including the evidence that is contrary to the trial court’s findings. In re J.O.A., 283
S.W.3d 336, 345 (Tex. 2009). We consider whether the disputed evidence is such that a reasonable

factfinder could not have resolved it in favor of the challenged finding. In re J.F.C., 96 S.W.3d at

266. The evidence is factually insufficient only if “in light of the entire record, the disputed

evidence that a reasonable factfinder could not have credited in favor of the finding is so significant

that a factfinder could not reasonably have formed a firm belief or conviction.” Id.

       In both a legal sufficiency review and a factual sufficiency review, the trial court, as

factfinder, is the sole judge of the weight and credibility of the evidence. In re E.X.G., No. 04-18-

00659-CV, 2018 WL 6516057, at *1 (Tex. App.—San Antonio Dec. 12, 2018, pet. denied) (mem.

op.). We must defer to the factfinder’s resolution of disputed evidentiary issues and cannot

substitute our judgment for that of the factfinder. See, e.g., In re H.R.M., 209 S.W.3d 105, 108

(Tex. 2006) (per curiam) (factual sufficiency); In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005) (legal

sufficiency).

                                  Predicate Statutory Ground (O)

                                           Applicable Law

       “Texas courts take a strict approach to [the] application of subsection (O) as a ground for

termination of parental rights.” In re A.M.M., No. 04-15-00638-CV, 2016 WL 1359342, at *3


                                                  -4-
                                                                                        04-20-00200-CV


(Tex. App.—San Antonio April 6, 2015, no pet.) (mem. op.). Under this subsection, the trial court

must find, by clear and convincing evidence, that the parent “failed to comply with the provisions

of a court order that specifically established the actions necessary for the parent to obtain the return

of the child who has been in the permanent or temporary managing conservatorship of the

Department . . . .” TEX. FAM. CODE § 161.001(b)(1)(O). Substantial compliance is not enough to

avoid a termination finding under this subsection. In re I.G., No. 04-15-00406-CV, 2015 WL
7566088, at *4 (Tex. App.—San Antonio Nov. 25, 2015, no pet.) (mem. op.). “The burden of

complying with a court order is on the parent, even if the parent is incarcerated.” In re A.M.M.,

2016 WL 1359342, at *3.

                                             Application

        M.T. argues the evidence is legally and factually insufficient to show she failed to comply

with the terms of her family service plan. According to M.T., the trial court based its finding solely

on Department Caseworker Sandoval’s testimony that she did not satisfy the goals of her family

service plan, rather than on evidence that she failed to meet the specific terms of that plan.

        The Department filed the family service plan with the trial court, and the court incorporated

it as a court order, as required by the Family Code. See, e.g., TEX. FAM. CODE ANN. §§ 263.101,

263.106; In re J.T., No. 04-17-00781-CV, 2018 WL 1935566, at *1 (Tex. App.—San Antonio

Apr. 25, 2018, no pet.) (mem. op.). M.T. signed that family service plan, which required her to,

inter alia, complete parenting and anger management classes, engage in counseling, pass random

drug screenings, and attend visits with her children as a condition of reunification.

        At trial, M.T testified she satisfied all the terms of her family service plan, including its

requirement that she attend all scheduled visits with her children. She testified the only time she

missed a scheduled visit was when the foster parents did not bring the children to a visit. However,

Sandoval testified M.T. missed two scheduled visits with the children—one because M.T. was


                                                  -5-
                                                                                       04-20-00200-CV


incarcerated for four days due to a probation violation, and one because M.T. said she was not

feeling well.

       Here, the Department produced evidence that M.T. failed to fully comply with the terms

of her service plan by missing two scheduled visits. The trial court, as factfinder, was free to

disbelieve M.T.’s testimony that she satisfied all the terms of her plan, and we must defer to that

resolution. See In re E.X.G., 2018 WL 6516057, at *1. We also remain mindful that Texas courts,

including this court, take a strict approach when evaluating subsection (O), and that substantial

compliance with a service plan “is not enough to avoid termination” of M.T.’s parental rights under

subsection (O). See In re I.G., 2015 WL 7566088, at *4. Accordingly, after reviewing the evidence

in the light most favorable to the judgment, we conclude the trial court could reasonably have

formed a firm belief or conviction that M.T. failed to comply with the term of her court-ordered

family service plan that required her to attend all of the scheduled visits with her children. In re

J.F.C., 96 S.W.3d at 266. We therefore overrule M.T.’s legal sufficiency challenge to the trial

court’s finding that she violated section 161.001(b)(1)(O).

       Turning to M.T.’s factual sufficiency challenge, M.T. disputes the Department’s assertion

that she missed multiple visits with her children. She testified that she missed one visit because

the children’s foster parents cancelled it, and denies missing any other visits. However, in a factual

sufficiency review, we “must give due deference to” the factfinder’s resolution of disputed

evidentiary issues and may not supplant the factfinder’s judgment with our own. In re H.R.M., 209
S.W.3d at 108–09. Here, Sandoval’s testimony about the number of and reasons for the missed

visits conflicted with M.T.’s testimony. In light of this conflicting testimony, the evidence is not

such that a reasonable factfinder could not have resolved it in favor of the challenged finding. In

re J.F.C., 96 S.W.3d at 266. As a result, we overrule M.T.’s factual sufficiency challenge to the

trial court’s finding that she violated section 161.001(b)(1)(O).


                                                 -6-
                                                                                        04-20-00200-CV


       To the extent M.T. argues section 161.001(d) of the Family Code precluded the trial court

from terminating her rights under subsection (O), we disagree. See In re Z.M.M., 577 S.W.3d 541,

542–43 (Tex. 2019) (holding record and briefing were sufficient to require consideration of section

161.001(d) issues). Section 161.001(d) precludes termination under subsection (O) if the parent

proves by a preponderance of the evidence that: (1) she was unable to comply with specific

provisions of the court order incorporating the service plan; and (2) she made a good faith effort

to comply with the order and her failure to comply is not attributable to any fault of her own. TEX.

FAM. CODE ANN. § 161.001(d). The trial court specifically found M.T. did not meet her burden

under this statute, and M.T. does not present any argument or evidence in her brief challenging

that finding. TEX. R. APP. P. 38.1. Moreover, the record shows M.T. testified she was arrested three

times during this case and spent a total of six months away from her children while she was in jail.

That testimony, when considered alongside Sandoval’s testimony that M.T. missed a visit because

she was incarcerated, is legally and factually sufficient to support the trial court’s finding that M.T.

did not show by a preponderance of the evidence that her failure to comply with the service plan

was not attributable to any fault of her own. See TEX. FAM. CODE ANN. § 161.001(d); In re J.F.C.,
96 S.W.3d at 266.

       After reviewing all the evidence—including the evidence on which M.T. relies—we

conclude a reasonable factfinder could reasonably have formed a firm belief or conviction that

M.T. failed to comply with all the terms of the court-ordered service plan. We therefore hold that

legally and factually sufficient evidence supports the trial court’s finding under subsection (O),

and overrule M.T.’s arguments to the contrary.




                                                  -7-
                                                                                                          04-20-00200-CV


                                                     Best Interests

                                                    Applicable Law

         Next, M.T. challenges the sufficiency of the trial court’s order that termination of her

parental rights was in the best interests of the children. There is a strong presumption that a child’s

best interest is served by maintaining the relationship between a child and the natural parent, and

the Department has the burden to rebut that presumption. See, e.g., In re R.S.-T., 522 S.W.3d at

97. In determining whether the Department satisfied this burden, the legislature has provided

several factors for courts to consider regarding a parent’s willingness and ability to provide a child

with a safe environment. 4 TEX. FAM. CODE ANN. § 263.307(b). Courts may also apply the list of

factors promulgated by the Texas Supreme Court in Holley v. Adams, 544 S.W.2d 367, 371–72

(Tex. 1976). 5

         A best interest finding, however, does not require proof of any particular factors. See In re

G.C.D., No. 04-14-00769-CV, 2015 WL 1938435, at *5 (Tex. App.—San Antonio Apr. 29, 2015,

no pet.) (mem. op.). Neither the statutory factors nor the Holley factors are exhaustive, and

“[e]vidence of a single factor may be sufficient for a factfinder to form a reasonable belief or


4
  These factors include, inter alia: “(1) the child’s age and physical and mental vulnerabilities; (2) the frequency and
nature of out-of-home placements; (3) the magnitude, frequency, and circumstances of the harm to the child; (4)
whether the child has been the victim of repeated harm after the initial report and intervention by the department or
other agency; (5) whether the child is fearful of living in or returning to the child’s home; (6) the results of psychiatric,
psychological, or developmental evaluations of the child, the child’s parents, other family members, or others who
have access to the child’s home; (7) whether there is a history of abusive or assaultive conduct by the child’s family
or others who have access to the child’s home; (8) whether there is a history of substance abuse by the child’s family
or others who have access to the child’s home; (9) whether the perpetrator of the harm to the child is identified; (10)
the willingness and ability of the child’s family to seek out, accept, and complete counseling services and to cooperate
with and facilitate an appropriate agency’s close supervision; (11) the willingness and ability of the child’s family to
effect positive environmental and personal changes within a reasonable period of time; (12) whether the child’s family
demonstrates adequate parenting skills [. . .]; and (13) whether an adequate social support system consisting of an
extended family and friends is available to the child.” TEX. FAM. CODE ANN. § 263.307(b).
5
  Those factors include: (1) the desires of the child; (2) the emotional and physical needs of the child now and in the
future; (3) the emotional and physical danger to the child now and in the future; (4) the parental abilities of the
individuals seeking custody; (5) the programs available to assist those individuals to promote the best interest of the
child; (6) the plans for the child by these individuals or the agency seeking custody; (7) the stability of the home or
proposed placement; (8) the acts or omissions of the parent that may indicate the existing parent-child relationship is
not a proper one; and (9) any excuse for the acts or omissions of the parent. Id.


                                                            -8-
                                                                                        04-20-00200-CV


conviction that termination is in the child’s best interest.” In re J.B.-F., No. 04-18-00181-CV, 2018
WL 3551208, at *3 (Tex. App.—San Antonio July 25, 2018, pet. denied) (mem. op.). Additionally,

evidence that proves a statutory ground for termination is probative on the issue of best interest.

In re C.H., 89 S.W.3d 17, 28 (Tex. 2002). Finally, “[a] trier of fact may measure a parent’s future

conduct by his past conduct [in] determin[ing] whether termination of parental rights is in the

child’s best interest.” In re E.D., 419 S.W.3d 615, 620 (Tex. App.—San Antonio 2013, pet.

denied).

                                             Application

       M.T. testified that she worked hard to find a suitable home for her children. She stated she

lives alone in a two-bedroom duplex she has prepared for the children’s return and that she has

two part-time jobs that are sufficient to pay her bills. She also testified she no longer uses drugs,

and Sandoval confirmed M.T. has not tested positive for drugs in a year and a half. Moreover,

Pfeifer, the family therapist for M.T. and the children, testified that the rapport between M.T. and

the children “has certainly developed. And there is a lot of bonding going on.” Pfeifer also testified

M.T. has good interactions with the children and redirects them from inappropriate behavior in a

positive way, that V.R., Jr. behaves properly around M.T., and that C.R. is excited about seeing

M.T. Pfeifer testified that she believes M.T. has the capability and potential to care for the children.

She conceded, however, that because she has only seen M.T. and the children in a therapeutic

setting, she cannot say how well M.T. could care for the children if she were unsupervised.

        Although M.T. testified she lives alone, Sandoval testified that when she visited M.T.’s

home, M.T. was living with a teenage relative of the children’s father, V.R., and the bedroom that

was to have been for M.T.’s six, four, and two-year-old children was set up for a teenager.

Sandoval added that the presence of V.R.’s relative in M.T.’s home was concerning because M.T.

had repeatedly been cautioned to stay away from V.R. and his family. Pfeifer testified that she,


                                                  -9-
                                                                                          04-20-00200-CV


like Sandoval, has advised M.T. to stay away from V.R. Additionally, while M.T. testified she has

two part-time jobs that are sufficient to pay her bills, Sandoval testified that she did not learn about

those jobs until the day of trial and that M.T. had previously maintained that her boyfriend was

paying her household bills. Sandoval testified M.T. is financially unstable, stating, “I can’t trust

that she really is working, because she tells me that she’s not and then that she is.”

        Additionally, the Department presented evidence that when the children went to live with

their current foster family, V.R., Jr. stole food, ate out of trash cans, was abusive to his sister, tried

to cut other children at school with plastic knives, and stabbed other children with forks. Both

V.R., Jr. and C.R. were afraid to go to sleep at night and hoarded and hid food. They also told their

foster mother about “getting hit in the face” and “thrown around the house” when they lived with

their natural parents. See TEX. FAM. CODE § 263.307(7) (trial court may consider history of abusive

or assaultive conduct by child’s family or others who have access to child’s home). The

Department also presented evidence that all three children had untreated warts when they arrived

in their foster home, and the warts on C.R.’s toes had grown over so that her toes were stuck

together. See In re R.R., No. 01-10-01069-CV, 2011 WL 5026229, at *10 (Tex. App.—Houston

[1st Dist.] Oct. 20, 2011, pet. denied) (mem. op.) (evidence of protracted delay in seeking medical

treatment supported termination of parental rights). In their foster home, the children received

medical treatment for their warts, as well as therapy and medication for their behavioral issues.

Sandoval testified she was concerned about M.T.’s ability to meet the children’s needs because

M.T. “goes back and forth” on whether she believes the children have behavioral issues.

        Furthermore, the Department also presented evidence that the children experience setbacks

in their behavior after they visit M.T. Staples, the school counselor for V.R., Jr. and C.R., testified

the children “didn’t want to go to the visits” with M.T. See In re D.M.D., 363 S.W.3d 916, 926

(Tex. App.—Houston [14th Dist.] 2012, no pet.). She reported that on the days after the children


                                                  - 10 -
                                                                                      04-20-00200-CV


visited M.T., V.R., Jr. “would be very sad, very irritable, very angry” and would “spen[d] the

whole day with [Staples] in [her] office, because he couldn’t seem to kind of get it together.”

Staples also testified that C.R. “would cuss, scream, kick and have to be removed from the

classrooms” on the days after she visited M.T. Similarly, the children’s foster mother testified that

“most of the time,” C.R. says she does not want to see M.T., and the children “are not the same”

and engage in “lots of fighting, hitting each other” when they return from visits with M.T. See id.

(noting in best interest analysis that “the children’s behavior worsened” when they resumed visits

with parent). Sandoval corroborated these reports, testifying the children “just shut down

completely” after their visits with M.T. and that “even within the visits, the kids’ behaviors

change.” Sandoval also testified that C.R. has told her “crying and screaming” that she does not

want to see M.T.

       Finally, as noted above, it is undisputed that M.T. was arrested three times during this case.

See In re E.D., 419 S.W.3d at 620 (court may consider parent’s past conduct in making best interest

determination). At the time of trial, she was required to wear a GPS ankle monitor. M.T. testified

she was required to wear the ankle monitor because she had admitted to driving a car without

automobile insurance. Sandoval testified, however, that M.T. was required to wear the ankle

monitor because of multiple incidents “of noncompliance with the Esperanza Court,” including an

incident where she “was dishonest with the Court” about why she could not attend a required

appearance. See id. Sandoval testified M.T.’s difficulty in following the rules of the Esperanza

Court gave her concern about returning the children to M.T. because “if she can’t follow simple

rules for herself, how is she going to follow the rules for these children that need a lot of help and

a lot of time and dedication with their behavioral issues.” See id. Sandoval added, “[M.T.] does

not tell me that she’s not going back to jail or that she’s planning to stay away from jail. She just

has a plan as to when she does go back to jail who can take care of the children.” See In re J.G.S.,


                                                - 11 -
                                                                                      04-20-00200-CV


550 S.W.3d 698, 705 (Tex. App.—El Paso 2018, no pet.) (“The need for permanence is a

paramount consideration for a child’s present and future physical and emotional needs.”).

Sandoval also testified that M.T. “denied responsibility for her part in the CPS case,” minimized

the reasons why she was found to have violated her probation, and “always has a reason why it’s

somebody else’s fault and not hers.” See In re J.M., No. 04-00-00607-CV, 2001 WL 649612, at

*1 (Tex. App.—San Antonio June 13, 2001, no pet.) (mem. op.) (considering parent’s refusal to

accept responsibility for children’s removal during best interest analysis). Sandoval testified that

as a result, she did not believe M.T. had learned from or satisfied the goals of the services she had

completed.

       This court has recognized that “the best interest standard does not permit termination [of

parental rights] merely because a child might be better off living elsewhere.” In re A.H., 414
S.W.3d 802, 807 (Tex. App.—San Antonio 2013, no pet.). Here, though, the evidence described

above would have allowed the trial court to form a firm belief or conviction that termination of

M.T.’s parental rights was in the best interests of the children. See In re J.F.C., 96 S.W.3d at 266;

In re S.L.M., 513 S.W.3d at 750. We therefore overrule M.T.’s arguments to the contrary and hold

that legally and factually sufficient evidence supports the trial court’s finding, by clear and

convincing evidence, that termination of M.T.’s parental rights was in the best interests of the

children. See In re S.L.M., 513 S.W.3d at 750.

                                           CONCLUSION

       We affirm the trial court’s order of termination.

                                                    Beth Watkins, Justice




                                                 - 12 -